Citation Nr: 0207890	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  98-06 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to the payment of Department of 
Veterans Affairs (VA) benefits.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The appellant had active military service from January 1969 
until May 1971.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from a November 1997 administrative decision 
of the Chicago, Illinois, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that concluded that the 
appellant's period of service was under dishonorable 
conditions and constituted a bar to the payment of VA 
benefits.  He appealed this determination to the Board.  

In January 1999, the Board remanded the case for additional 
development.  In a June 1999 decision, the Board also 
concluded that the appellant's period of service was under 
dishonorable conditions and constituted a bar to the payment 
of VA benefits.  Thereafter, he appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In his October 2000 brief and December 2000 reply brief, the 
appellant's attorney argued that the Board failed to provide 
an adequate statement of reasons and bases for its June 1999 
decision.  In a November 2000 brief, the Secretary of VA 
argued that the Board's decision should be affirmed.  

In February 2001, the Court ordered both parties to file 
supplemental memoranda on the applicability of the newly 
enacted Veterans Claims Assistance Act of 2000 (VCAA).  In 
February 2001, the appellant's attorney responded that the 
Court had mis-characterized his original argument as one for 
remand based on the Board's inadequate statement of reasons 
and bases, and asserted that his argument for remand was 
based on the Board's improper interpretation of 38 C.F.R. 
§ 3.12(c)(6)(ii).  In March 2001, the Secretary filed a 
response requesting that the Court vacate the Board's 
decision and remand the matter for readjudication under the 
VCAA.  

In a June 2001 Order, the Court reiterated its 
characterization of the appellant's argument as one 
exclusively based on an allegation that the Board provided an 
inadequate statement of reasons and bases for its decision.  
The Court also noted that the Board's June 1999 decision 
fulfilled the "reasons or bases" requirement under 
38 U.S.C.A. § 7104(d)(1); and the appellant's argument that 
the Board improperly interpreted 38 C.F.R. § 3.12(c)(6)(ii) 
was without merit.  The Court vacated the Board's June 1999 
decision, and remanded the matter to provide the Board with 
the opportunity to readjudicate the claim under the VCAA and 
all other applicable laws and regulations.  In an October 
2001 Order, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) granted the appellant's 
unopposed motion and dismissed his appeal.  

By letter dated March 8, 2002, the Board informed the 
appellant and his attorney that he could submit additional 
evidence and argument in support of his claim.  The 
appellant's attorney submitted additional argument on June 6, 
2002.  In addressing the matter, he characterized the issue 
as "Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD), notwithstanding character of 
discharge."  In this regard, the Board points out that the 
issue of entitlement to service connection for PTSD was not 
adjudicated by the RO because it was determined that his 
character of discharge barred him from receiving VA benefits; 
the issue is not in appellate status.  The only issue 
presently for consideration by the Board is whether the 
character of the appellant's discharge from service 
constitutes a bar to the payment of VA benefits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the duties to inform and assist have been met. 

2.  The appellant served on active duty from January 1969 
until May 1971 and received an other-than-honorable discharge 
from service.  

3.  The appellant was absent without official leave (AWOL) 
from September 4-9, 1970, October 11-19, 1970, October 26-
November 18, 1970 and from November 25, 1970 through April 
20, 1971.  

4.  The appellant received nonjudicial punishment on two 
occasions for failure to report to his appointed place of 
duty at the time prescribed on August 17, 1970 and on 
September 11, 1970.  

5.  The evidence establishes that the appellant's offenses 
were willful and persistent and prevented the proper 
performance of his duties.  

6.  The evidence does not establish that the appellant was 
insane at the time of commission of the inservice offenses.  


CONCLUSION OF LAW

The appellant's discharge from service was under dishonorable 
conditions and the character of this discharge is a bar to 
the payment of VA benefits.  38 U.S.C.A. §§ 101, 5103A, 5107, 
5303 (West 1991 & Supp. 2001); 38 C.F.R. § 3.12 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As briefly noted in the Introduction above, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, et seq. (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126) (West Supp. 2001).  Among 
other things, this law eliminated the concept of a well-
grounded claim, and redefined the obligations of VA with 
respect to the duties to inform and assist in the development 
of a claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  

According to the VCAA, VA has a duty to notify a claimant and 
his or her representative of any information and evidence 
necessary to substantiate and complete a claim for VA 
benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001).  VA also has a duty to assist the claimant in 
obtaining evidence necessary to substantiate his or her 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  

VA has issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The newly 
enacted laws and regulations are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant will apply).  

After reviewing the claims file, the Board finds that there 
has been compliance with the notice/assistance provisions of 
the new statute with regard to the issue before the Board.  
In an August 1997 letter, the St. Louis, Missouri RO informed 
the appellant that he could present his side of the case on 
the character of his discharge with evidence or argument, and 
that he should explain the reasons for his periods of 
unauthorized absence.  Additionally, the discussions in the 
administrative decision, the statement of the case, the 
supplemental statement of the case, and the Board's decision, 
provided the appellant with extensive advisement of the 
information and evidence needed to substantiate his claim, 
and demonstrate compliance with VA's notification 
requirements to the extent required by law.  

Furthermore, the appellant's service personnel records and 
service medical records have been obtained, and the relevant 
medical reports have been associated with the file.  Neither 
the appellant nor his attorney have made reference to any 
unobtained evidence that might be pertinent to his claim.  It 
is noted that in some instances, the VCAA requires that VA 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001).  However, in light of the issue 
before the Board, the Board finds that an examination is not 
necessary.  As such, the Board concludes that the requirement 
of the VCAA pertaining to VA's duty to assist the appellant 
in the development of his claim has also been met.  
In his June 2002 statement, the appellant's attorney argued 
that, absent a complete grant by the Board, the Board must 
remand the case to the RO for readjudication under the 
provisions of the VCAA.  He asserts that the RO must inform 
the appellant of the evidence required to substantiate his 
claim, must assist him in obtaining that evidence, and must 
provide him with a year to submit any additional evidence.  
He cites to opinions of the United States Court of Appeals 
for the Federal Circuit (Federal Circuit), as well as an 
opinion of VA's General Counsel (GC) that concluded that for 
claims readjudicated under section 7(b) of the VCAA, the VCAA 
requires that the first readjudication of the claim must be 
made by the agency of original jurisdiction.  See VAOPGCPREC 
03-2001.  

The Board disagrees with this assertion.  As clearly noted in 
the GC opinion, section 7(b) of the VCAA is only applicable 
to claims that became final during the period beginning on 
July 14, 1999 and ending on the date of the enactment of the 
VCAA; and were denied on the basis that they were not well 
grounded.  In the June 1999 decision, the Board specifically 
found that the appellant's claim was well grounded.  More 
importantly, the appellant's claim is not yet considered to 
be final because the June 1999 decision was vacated by the 
Court and the appellant's claim is still in appellate status.  
Consequently, the GC opinion is not controlling in this case, 
and readjudication in the first instance by the agency of 
original jurisdiction is not automatically mandated.  
Furthermore, neither the Federal Circuit nor the Court has 
held that a remand to the agency of original jurisdiction is 
automatically required in order for the requirements of the 
VCAA to be met.  

As summarized above, the Board has concluded that VA has 
satisfied its statutory duty to assist the appellant in 
apprising him as to the evidence needed and in obtaining 
evidence pertaining to his claims, and declines to remand the 
case to the RO for further development as requested by the 
appellant and his attorney.  The Board finds that no useful 
purpose would be served in remanding this matter to the RO 
for more development; and the appellant and his attorney have 
not proffered one.  As the Court recently stated, "[t]he 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001).  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (l99l) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).  See also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001), noting, "When there is extensive factual 
development in a case, reflected both in the record on appeal 
(ROA) and the BVA's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, this Court has 
concluded that the VCAA does not apply."  

I.  Factual Background

Service department records reveal that the appellant was AWOL 
from September 4-9, 1970, from October 11-19, 1970, from 
October 26, 1970 to November 18, 1970, and for a period 
between November 25, 1970 and April 20, 1971.  He received 
nonjudicial punishment on two occasions for failure to go at 
the time prescribed to his appointed place of duty on August 
17, 1970 and on September 11, 1970.  A letter from the 
Department of the Army dated in January 1971 notes that 
according to interviews with his friends, the probable reason 
for his AWOL on the latter occasion was personal in nature 
and was an attempt to remedy a situation concerning his 
girlfriend's pregnancy.  

An Armed Forces of the United States Report of Transfer or 
Discharge (DD Form 214) indicates that the veteran served on 
active duty from January 1969 until May 1971.  He received an 
other-than-honorable discharge from his period of military 
service.  It was indicated that the reason for separation was 
"CHAP 10 AR 635-200 SPN 246 FOR THE GOOD OF THE SERVICE."

The appellant's service medical records are entirely negative 
for complaints or treatment of a psychiatric disorder.  Upon 
examination in May 1971 for release from active duty, he 
indicated that he had had frequent trouble sleeping, 
depression or excessive worry, nervous trouble, and a drug or 
narcotic habit.  His psychiatric status was evaluated as 
normal.  

The appellant filed a claim for VA compensation or pension in 
August 1997, based on disability including post-traumatic 
stress disorder (PTSD).  A medical report dated in August 
1997 was received from Jay L. Liss, M.D., noting that the 
appellant had been seen for evaluation earlier that month.  
It was reported that the appellant had returned from Vietnam 
with "serious" PTSD which persisted, and that his military 
discharge information "did not adequately relate to his 
military experience and responsibility."  Dr. Liss stated 
that in addition to PTSD, the appellant had serious 
depression and had been started on anti-depressant 
medication.  He opined that the veteran's disability was 
related to service; that he needed to have his less than 
honorable discharge "adjudicated and his benefits 
reinstated."

An RO administrative determination of November 1997 rendered 
a decision to the effect that the veteran's service from 
January 13, 1969 to May 18, 1971 constituted a bar to all 
benefits administered by the VA, except that the appellant 
was entitled to health care under Chapter 17 of Title 38 USC 
for any disability determined to be service-connected.  

In August 1998, the appellant submitted a statement that 
described the atrocities and traumatic events he had 
witnessed as a medic in Vietnam, including seeing a bloodied 
soldier brought in for treatment with no arms or legs and 
watching him die, seeing the perceived genital mutilation of 
a young Vietnamese woman as she had her baby, and being 
attacked by mortar fire while watching a movie and seeing 
dead and injured all around.  He stated that in June 1970, 
while at the aid station waiting to go home, the unit was 
under mortar fire all the time, he broke down all that time, 
and he cried and hid under his cot.  He stated that he no 
longer felt like a boy or a man and decided that he would not 
come back to that place.  He recalled that in June 1970, 
while stationed at Fort Campbell, Kentucky with a year and a 
half left in service, he knew it would not be long before the 
papers came sending him back to Vietnam.  He indicated that 
he made up his mind that he would not go back, and 
subsequently went AWOL.  He stated that he started to run and 
was still running to the present day.  

A report dated in August 1998 was received from a 
readjustment counseling therapist at the East St. Louis Vet 
Center providing a detailed background history of the 
appellant's life, to include his exposure to traumatic events 
as the result of his duties as a medic in Vietnam, as well as 
his experiences since leaving service.  It was found that the 
appellant had PTSD which had adversely affected his life such 
that he remained in isolation from his community and was 
unable to work due to a distorted concept of reality.  

In a statement dated in July 1999, Dr. Liss advised that the 
veteran suffered from very serious PTSD due to Vietnam 
experience, and that his discharge status should be changed.

II.  Analysis

The threshold question to be answered in every claim for VA 
benefits concerns the adequacy of the claimant's service for 
purposes of establishing basic eligibility.  Applicable laws 
and regulations provide that most VA benefits are not payable 
unless the period of service upon which the claim is based 
was terminated by discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. §§ 101(2), 101(18) (West 
1991); 38 C.F.R. § 3.12(a) (2001).  Regulations further 
provide that a discharge or release for certain offenses is 
considered to have been issued under dishonorable conditions.  
38 C.F.R. § 3.12(d) (2001).

A discharge from military service because of willful and 
persistent misconduct is considered to have been issued under 
dishonorable conditions.  A discharge because of a minor 
offense will not be considered willful and persistent 
misconduct if service was otherwise honest, faithful, and 
meritorious.  38 C.F.R. § 3.12(d)(4) (2001).  A discharge 
under dishonorable conditions will not constitute a bar to 
benefits if the individual was insane at the time of the 
offense causing the discharge.  38 U.S.C.A. § 5303(b) (West 
1991); 38 C.F.R. § 3.12(b) (2001).


The appellant contends, essentially, that the character of 
his discharge from military service should not constitute a 
bar to VA benefits since there were mitigating circumstances 
for the actions that caused his problems in service and led 
to his receipt of nonjudicial punishment and periods of AWOL.  
He maintains that he was compelled to go AWOL because of his 
fear of being returned to Vietnam, as well as a family 
emergency.

The record reflects that the appellant received an other-
than-honorable discharge for his period of military service 
from January 1969 to May 1971.  His service records reflect 
that he had four periods of AWOL, including one period for 
more than 145 days.  During that occasion, he reported that 
he went AWOL for personal reasons.  Additionally, he received 
nonjudicial punishment for failure to report to his appointed 
place of duty at the prescribed time on two different 
occasions.  He asserted that psychological problems arising 
from his Vietnam service caused him to go AWOL.  

The evidence in the present case paints a picture of an 
individual who, although young, had more than one and a half 
years of service with no significant problems.  In fact, the 
appellant is shown to have received the Army Commendation 
Medal for exceptionally meritorious service in Vietnam 
between June 1969 and June 1970.  However, the subsequent 
service period is marked by relatively frequent and 
increasingly lengthy periods of AWOL and a lack of 
discipline.  These actions by the appellant cannot reasonably 
be described as either isolated or infrequent.  A realistic 
interpretation of the facts shows a willful and persistent 
course of behavior that can only be labeled as misconduct.  
Moreover, the multiple periods of AWOL were offenses that 
would, by their very nature, preclude his performance of his 
military duties and, thus, cannot be viewed as minor 
offenses.  Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994); 
Stringham v. Brown, 8 Vet. App. 445, 447 (1995).  
Accordingly, the Board finds that the appellant does not fall 
within the exception for a "discharge because of a minor 
offense" as provided by 38 C.F.R. § 3.12(d)(4).  


In support of this conclusion, the Board points out that the 
Court has previously held that the Board's finding of willful 
and persistent misconduct based on an AWOL status for a 
duration of approximately 20 percent of service time was not 
clearly erroneous.  Winter v. Principi, 4 Vet. App. 29, 32 
(1993).  The Court noted that the Board had correctly 
determined that the Uniformed Code of Military Justice viewed 
AWOL in excess of 30 days as a severe offense, punishable by 
confinement for up to one year and the issuance of either a 
bad conduct or dishonorable discharge.  Id.; Manual for 
Courts-Martial (1984), part IV, para. 10(e)(2)(b) and (c).  
Here, the appellant was AWOL for approximately 182 days of 
his 28-month service time, including one period of AWOL in 
excess of 145 days.  The Board also observes that no 
contemporaneous evidence has been submitted which 
substantially corroborates the appellant's explanations for 
his AWOL periods.  

Additionally, the provisions of 38 C.F.R. § 3.12(c)(6)(ii), 
which require consideration of the appellant's reasons for 
going AWOL, are not for application in the present case.  
This regulatory provision controls when a serviceman or 
servicewoman goes AWOL for a continuous period of 180 days.  
The record does not show that the veteran was AWOL for the 
required period of time.  

Finally, while the appellant has stated that he had some 
psychiatric problems at that time, service medical records 
are entirely devoid of mention of a psychiatric disability.  
Dr. Liss and a counselor from the Vet Center have reported 
that the appellant had PTSD related to his period of active 
duty, and that PTSD had caused his aberrant behavior 
throughout the years since service.  Furthermore, the 
appellant's service discharge examination report shows that 
he complained of psychiatric symptomatology at that time.  
However, the record does not demonstrate a chronic 
debilitating psychiatric disorder of such depth or severity 
that would be considered tantamount to insanity at the time 
he committed the acts.  Hence, the appellant may not retain 
eligibility for VA benefits on this basis.  38 C.F.R. 
§ 5303(b); 38 C.F.R. § 3.12 (b).  


In sum, the record persuasively shows that the appellant's 
conduct during service constituted willful and persistent 
misconduct.  Therefore, his discharge must be considered as 
having been under dishonorable conditions.  38 C.F.R. 
§ 3.12(d)(4).  Accordingly, the Board finds that the 
character of the appellant's discharge is a bar to 
entitlement to the payment of VA benefits.  38 C.F.R. 
§ 3.12(a).  The Board has carefully considered the entire 
record in this case; however, the evidence is not so evenly 
balanced that there is doubt as to any material matter 
regarding the issue on appeal.  Consequently, the benefit of 
the doubt rule is inapplicable.  38 U.S.C.A.§ 5107(b).  


ORDER

The character of the appellant's discharge from service 
constitutes a bar to the payment of VA benefits; the appeal 
is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

